Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156813 & (125)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  CHELSEA HEALTH & WELLNESS                                                                                          Justices
  FOUNDATION,
           Petitioner-Appellee,
  v                                                                SC: 156813
                                                                   COA: 332483
                                                                   Tax Tribunal: 14-001671-TT
  TOWNSHIP OF SCIO,
           Respondent-Appellee,
  and
  CITY OF DEXTER and DEXTER DOWNTOWN
  DEVELOPMENT AUTHORITY,
            Intervening Respondents-Appellants,
  and
  DEPARTMENT OF TREASURY,
          Intervening Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the October 12, 2017 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2018
         s0613
                                                                              Clerk